TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 3, 2013



                                      NO. 03-13-00436-CV


   North Forest Independent School District; Dr. Linda Robinson, Individually and as a
     Member of the North Forest Independent School District Board of Trustees and
            Dr. Silvia Brooks Williams, Individually and as a Member of the
         North Forest Independent School District Board of Trustees, Appellants

                                                 v.

 Michael L. Williams, State Commissioner of Education; and Lizzette Gonzales Reynolds,
      Chief Deputy Administrator and Deligee of Defendant Michael L. Williams,
                       State Commissioner of Education, Appellees




         APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
  DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE PEMBERTON




THIS DAY came on to be submitted to this Court appellants’ motion to dismiss the appeal in the

above cause, and the Court having fully considered said motion, and being of the opinion that

same should be granted: IT IS THEREFORE considered, adjudged and ordered that said

motion is granted, and that the appeal is dismissed. It is FURTHER ordered that the appellants

pay all costs relating to this appeal, both in this Court and the court below; and that this decision

be certified below for observance.